EXAMINER’S AMENDMENT & REASONS FOR ALLOWANCE
	
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Bob King on 5/20/2022.

The application has been amended as follows:

Please replace all claims with the following claims.

1.  (Currently amended)  A computer-implemented method for scoring an entity, the method comprising the steps of:
accessing a set of documents, each document being associated with an entity identifier, each document being formatted in a text file format;
generating a set of graphical images by converting each document to a corresponding graphical image having a graphical file format;
inputting the set of graphical images into a neural network;
receiving, as a first output of the neural network, a score that is assigned to the set of documents; and
receiving, as a second output of the neural network, an output image, the output image being generated by modifying a visual characteristic of a region of at least one of the graphical images among the set of graphical images;  
wherein the score and the output image are accessible to a client device via a portal.

2.  (Original)  The method of claim 1, wherein the set of documents comprises at least one of a balance sheet, an income statement, or a cash flow statement.

3.  (Original)  The method of claim 1, wherein the graphical images are Sankey charts.

4.  (Currently amended)  The method of claim 1, wherein the score represents [[the]] a financial health of an entity associated with the entity identifier.

5.  (Original)  The method of claim 1, wherein the region comprises a hotspot indicating an outlier of a metric represented in the set of documents.

6.  (Original)  The method of claim 5, wherein the metric is at least one of a cash flow amount, a volume amount, a profit, a gross sale amount, a value relating to a relationship of assets to liabilities, a net worth amount, or a liquidity amount.

7.  (Original)  The method of claim 1, wherein the visual characteristic comprises color intensity or sharpness. 

8.  (Original)  The method of claim 1, wherein the neural network comprises a plurality of convolutional layers, each convolutional layer configured according to a training dataset based on the set of documents.

9.  (Original)  The method of claim 1, wherein the neural network is trained using a training dataset, the training dataset comprising a plurality of score labels and a plurality of documents.

10.	(Cancelled).

11.  (Currently amended)  An apparatus comprising:
a processor; and
a memory that stores a plurality of instructions, which, when executed by the processor, cause the apparatus to:
access a set of documents associated with an entity identifier, each document being formatted in a text file format;
convert the set of documents to a set of graphical images having a graphical file format;
input the set of graphical images into a trained machine learning module;
receive, as a first output of the trained machine learning module, a score that is assigned to the set of documents; and
receive, as a second output of the trained machine learning module, an output image, the output image being generated by modifying a visual characteristic of a region of at least one of the graphical images among the set of graphical images;
wherein the score and the output image are accessible to a client device via a portal.

12.  (Original)  The apparatus of claim 11, wherein the set of documents comprises at least one of a balance sheet, an income statement, or a cash flow statement.

13.  (Original)  The apparatus of claim 11, wherein the set of graphical images comprise Sankey charts.

14.  (Currently amended)  The apparatus of claim [[1]] 11, wherein the score represents [[the]] a financial health of an entity associated with the entity identifier.

15.  (Original)  The apparatus of claim 11, wherein the region comprises a hotspot indicating an outlier of a metric represented in the set of documents.

16.  (Original)  The apparatus of claim 15, wherein the metric is at least one of a cash flow amount, a volume amount, a profit, a gross sale amount, a value relating to a relationship of assets to liabilities, a net worth amount, or a liquidity amount.

17. (Original)   The apparatus of claim 11, wherein the visual characteristic comprises color intensity or sharpness. 

18.  (Original)  The apparatus of claim 11, wherein the trained machine learning module comprises a plurality of convolutional layers, each convolutional layer configured according to a training dataset based on the set of documents.

19.  (Original)  The apparatus of claim 11, wherein the trained machine learning module is trained using a training dataset, the training dataset comprising a plurality of score labels and a plurality of documents.

20.	(Cancelled).

	
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

In regard to independent claims 1 and 11, Patterson (US Publication 2012/0203598) teaches  


a computer-implemented method the method comprising the steps of: accessing a set of documents, each document being associated with an entity identifier, each document being formatted in a text file format and generating a set of graphical images by converting each document to a corresponding graphical image having a graphical file format (paragraph 0072, figure 24).

Toyoshima (U.S. Publication 2014/0184607) teaches a system wherein said system analyze documents and generate graphs (see abstract).

Carter (U.S. Publication 2013/001339) teaches a system to identify financial health of entity which helps investor to take right decision if the investor should invest (paragraph 0155).

However, closest art of records, as discussed above, singly or in combination fails to teach or suggest at least “A computer-implemented method for scoring an entity, the method comprising the steps of:
accessing a set of documents, each document being associated with an entity identifier, each document being formatted in a text file format;
generating a set of graphical images by converting each document to a corresponding graphical image having a graphical file format;
inputting the set of graphical images into a neural network;
receiving, as a first output of the neural network, a score that is assigned to the set of documents; and
receiving, as a second output of the neural network, an output image, the output image being generated by modifying a visual characteristic of a region of at least one of the graphical images among the set of graphical images;  
wherein the score and the output image are accessible to a client device via a portal.” when interpreted as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA NABI whose telephone number is (571)270-7592.  The examiner can normally be reached on 7:30 to 5:00 PM [Off every alternate Friday].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Reza Nabi/
Primary Examiner, Art Unit 2175